DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims as being rejected over Leung under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely solely on Leung. Rather, pursuant to the amendments to the claims, Catini is now being relied upon to demonstrate the spaced apart outlets as now recited by Applicant. 
Applicant’s amendments filed 02/02/2022 have overcome the previous rejection of claim 20 as being a duplicate claim of claim 11, and such double patenting rejection is hereby withdrawn.

Drawings
The drawings filed 02/02/2022 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both the reservoir and the absorbent element.  
Further, the drawings are objected to under 37 CFR 1.83(a), because the drawings must show every feature of the invention specified in the claims. Here, the Drawings fail to delineate the claimed reliefs and the probe for detecting the fill level. These features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US Pat # 8,757,175) in view of Catini (US Pub # 2009/0188516).
in regards to claim 1, Leung teaches a hair styling device comprising two articulated jaws (102/104) having respective heating plates (110) and at least one cartridge (108) configured to contain a liquid (130), the at least one cartridge comprising:
an ultrasonic transducer (140) with micro perforations (150) configured to transform the liquid into a dispersion of droplets (Col 5, Lines 57-67);
an outlet (146) configured to deliver the dispersion of droplets, through a delivery cavity (112) situated in at least one of the heating plates (Col 3, Lines 9-17).
Leung does not teach discharged ports formed as a plurality of spaced apart apertures distributed over a surface of the at least one of the heating plates.
However, Catini teaches a heated hair appliance having an outlet (H) that further includes a plurality of spaced apart apertures (Paragraph 0056 and F) distributed over a surface of the at least one of the heating plates (Paragraph 0062). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Leung to have its outlet further contain the plurality of spaced apart apertures of Catini in order to better penetrate the hair during use.
Regarding claim 4, Leung teaches the cartridge includes a reservoir (132) and a transition space (136) that connects the transducer and the reservoir, the transition space including an absorbent element (138) configured to maintain continuous moisture in the proximity of the transducer,
Regarding claim 5, Leung teaches the cartridge has a groove in which an attachment ting (148) comprising the ultrasonic transducer is fixed,
Regarding claim 6, Leung teaches the cartridge is removably mounted in a receiving hollow provided in one of the two jaws (Col 5, Lines 29-43).
Regarding claim 9, Leung teaches the cover plates are made of conducive material and are attached over the jaws, the cover plates are configured to be by at least one of the two heating plates via conduction and/or radiation (Col 3, Lines 5-10).
In regards to claim 13, Leung teaches a hair styling device comprising a first jaw articulably coupled to a second jaw (102/104), each of the first and second jaws included a respective heating plates (110) and at least one cartridge (108) removably mounted in a receiving hollow of the first jaw and configured to contain a liquid (130), the at least one cartridge comprising:
an ultrasonic transducer (140) with micro perforations (150) configured to transform the liquid into a dispersion of droplets (Col 5, Lines 57-67);
an outlet (146) configured to deliver the dispersion of droplets, through a delivery cavity (112) situated in at least one of the heating plates (Col 3, Lines 9-17).
Leung does not teach discharged ports formed as a plurality of spaced apart apertures distributed over a surface of the at least one of the heating plates.
However, Catini teaches a heated hair appliance having an outlet (H) that further includes a plurality of spaced apart apertures (Paragraph 0056 and F) distributed over a surface of the at least one of the heating plates (Paragraph 0062). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Leung to have its outlet further contain the plurality of spaced apart apertures of Catini in order to better penetrate the hair during use.
Regarding claim 14, Leung teaches the cartridge includes a reservoir (132) and a transition space (136) that connects the transducer and the reservoir, the transition space including an absorbent element (138) configured to maintain continuous moisture in the proximity of the transducer,
Regarding claim 15, Leung teaches the cartridge has a groove in which an attachment ting (148) comprising the ultrasonic transducer is fixed.
Regarding claims 16 and 18, Leung teaches the cover plates are made of conducive material and are attached over the jaws, the cover plates are configured to be by at least one of the two heating plates via conduction and/or radiation (Col 3, Lines 5-10).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Catini, as applied to claim 1 above, in further view of Yamamoto et al. (US Pub # 2006/0272665).
In regards to claim 2, Leung teaches the transducer, but does not teach that the transducer is adjustable. However, Yamamoto et al. teaches a hair tool having an ultrasonic transducer with adjusting means (Paragraph 0025). It therefore would have been obvious to one of ordinary skill the art at the time the invention was filed to modify the transducer of Leung to allow it to be adjustable, as taught by Yamamoto et al. in order to allow for optimizing hair treatment.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Catini, as applied to claim 1 above, in view of Rabe et al. (US Pub # 2016/0022008).
in regards to claim 7, Leung teaches the reservoir, but does not teach a probe for detecting a fill level of the reservoir. However, Rabe et al. teaches providing a treatment device having a reservoir with a sensor for detecting its fill level (Paragraph 0094). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reservoir of Leung to include the sensor of Rabe et al. in order to alert the user of the status of the device, should it need refilling.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Catini, as applied to claim 1 above, in view of Ng et al. (US Pub #2010/0101598).
In regards to claim 8, Leung teaches the dispersion of treatment: but does not teach the dispersion includes an illuminating member. However, Ng et al. teaches a hair styling tool to be illuminated (Paragraph 0017) by an illuminating member (14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tool of Leung to include the illuminating member, as taught by Ng et al. in order to illuminate the treated hair for the user to inspect curing use.
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Catini, as applied to claim 1 above, in further view of Humphreys et al. (US Pub # 2012/0312320).
In regards to claim 10, Leung teaches the heating plates; but does not teach providing an indicator of a temperature of the healing plates. However, Humphreys et al. teaches providing a heated hair tool with a temperature indicator for its heated plates (Paragraph 0036). Therefore, it would have been obvious to one of ordinary skill in the art at the time the Invention was filed to modify the tool of Leung to include the temperature indicator of Humphreys et al. in order to aid the user in making sure the tool is at the optimal state for use.
In regards to claim 21, Leung teaches the transducer; but does not teach the vibration of the transducer is configured to adjust automatically based on a degree of opening of the jaws.
However, Humphreys et al. teaches a hair treatment tool, where treatment is controlled by an actuator responsive to tool positioning (Paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dispensing of product of Leung, to include the automatic controller of Humphreys et al. in order to optimize treatment dispensed the user.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Catini, as applied to claims 1 and 13 above, in further view of Chu et al. (US Pat # 6,357,449).
in regards to claims 11 and 20, Leung teaches the use of discharge ports, but does not teach that they increase in size toward a distal end of the hair-styling device. However, Chu et al. teaches a hair treatment device to have an array of dispensing orifices that increase in diameter along its length (Col 10, Lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ports of Leung to be an array of ports of increasing diameter, as taught by Chu et al. in order to better distribute product to the user.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Catini, as applied to claim 1 above, in view of Phild. Co. Ltd. (EP # 1169936).
in regards to claim 12, Leung teaches the jaws have a contour, but does not expressly teach it to receive one or more accessories. However, Phild. Co. Ltd. teaches providing a hair tool with a cloth accessary for infusing product (see translation}. Therefore, it would have been obvious to one of ordinary skill in the art at the time: the invention was filed to modify the tool of Leung to contain the accessory of Phild. Co. Ltd. in order to provide additional treatment to the user.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leung, as applied to claims 16 and 18 above, in view of Wong et al. (US Pub # 2009/0014024).
In regards to claims 17 and 19, Leung teaches the cover plates; but does not teach that they comprise reliefs configured to shape hair wrapped around the device. However, Wong et al. teaches a heated hair styling device to have its treatment plates contain relief portions (134). Therefore, it would have been obvious it one of ordinary skill in the art at the tune the invention was filed to modify the plates of Leung to contain the relief shape of Wong et al. to allow the user to create a wavy hair style.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772                 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772